DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent March 29, 2022, claim(s) 10-30 are pending in this application; of these claims 10, 15, and 18 are in independent form.  Claims 10-17 are withdrawn from consideration.  Claims 18, 20, and 22-26 are currently amended claims; claims 19, 21, and 27-30 are previously presented claims; claims 1-9 are cancelled claims.
	
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See the two hyperlinks at the end of paragraphs [0025] and [0026].

Response to Arguments
Applicant’s arguments, see page 8 line 1 – page 11 line 27, filed March 19, 2022, with respect to the rejection(s) of claim(s) 18-30 under 35 U.S.C. § 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The Examiner acknowledges that the user interface offers a technological solution to the problem of fully representing temporal changes to facial measurements to guide clinical assessments of treatments that affect facial dimensions.  This computerized process in an information system is integrated into a practical application using multiple measurements to guide a drug treatment that affects facial shape by altering the transformation of the facial shape; this biological process is analogous to how repeated observations and a mathematical equation controls adjustments to a rubber molding processes to affect a transformation in Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981).  The difference from Diehr is that in Applicant’s invention the impact of the control system on a transformation is via biological intervention.
Applicant’s arguments, see page 12, filed March 19, 2022, with respect to claims 18-30 have been fully considered and are persuasive.  The rejection of claims 18-30 (based on claims 35 U.S.C. § 112(b)) has been withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 102 and the following reference:
Kosilek, R. P., Schopohl, J., Grunke, M., Reincke, M., Dimopoulou, C., Stalla, G. K., ... & Schneider, H. J. (2013). Automatic face classification of Cushing’s syndrome in women–a novel screening approach. Experimental and Clinical Endocrinology & Diabetes, 121(09), 561-564.

	The Examiner suggests amending the claim to ensure that the broadest reasonable interpretation is what the Applicant intended in the independent claim(s).  For example:
the element of “determining a change or a trend of change of the facial dimension during said monitoring period” was interpreted by the Examiner differently from how the Applicant may have intended
the element of assessing treatment using mifepristone is currently recited as an intended result; the Examiner suggests instead reciting this element as a step of the method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Kosilek,” which hereinafter refers to the reference:
Kosilek, R. P., Schopohl, J., Grunke, M., Reincke, M., Dimopoulou, C., Stalla, G. K., ... & Schneider, H. J. (2013). Automatic face classification of Cushing’s syndrome in women–a novel screening approach. Experimental and Clinical Endocrinology & Diabetes, 121(09), 561-564.
.
	As to claim 18, Kosilek teaches a method for assessing efficacy of a treatment of a chronic disease or disorder (Kosilek p. 562 col 2 lines 14 – 23: method of assessing the efficacy of screening for Cushing’s syndrome) in which patients suffering said chronic disease or disorder exhibit an outwardly visible symptom (Kosilek page 561 col 1 lines 15-32: Cushing’s Syndrome exhibits outward changes to facial features),  wherein said outwardly visible symptom comprises a facial dimension (Kosilek p. 562 col 1 line 12 – 19: detection of Cushing syndrome using facial margins for width), the method comprising: 
receiving multiple facial images of a patient diagnosed with the chronic disease or disorder (Kosilek p. 563 Col 1 lines  - 8: receiving 2 photographs) in a symptom tracking information system from a patient input (Kosilek p. 562 col 1 lines 11 – 14: in a Facial Image Diagnostic Acid), said symptom tracking information system comprising an image capture device (Kosilek p. 562 col 1 lines 5 – 10: a camera), a server (Kosilek p. 562 col 1 lines 11 – 14: a computer running the Facial Image Diagnostic Aid software), and a processor (Kosilek p. 562 col 1 lines 11 – 14: processing), said multiple facial images being obtained sequentially during a monitoring period (Kosilek p. 562 col 1 lines 5 – 10 : a frontal a profile picture were taken with a single regular digital camera, suggesting that the photos were not taken simultaneously, but instead sequentially; the monitoring period is the patient’s lifetime, since the claim does not define the monitoring period);
measuring a facial dimension in each of said multiple facial images (Kosilek p. 562 col 1 lines 16 – 23:  measuring the facial margins for width);
comparing said facial dimension measurements (Kosilek p. 562 lines 24 – 13: comparing the geometry of the images);
determining a change or a trend of change of the facial dimension during said monitoring period (Kosilek p. 562 col 2 lines 1 – 13 and Table 1: determining, during the patient’s lifetime of medical monitoring, that there has been a change and trend of change relative to baseline expectations when compared to a control group); 
providing said facial dimension measurements (Kosilek Figure 1: facial dimension measurements is outputted for the purpose of assessment of the technology) and said determined changes or trends for outputting (Kosilek Table 1: trends in the changes of the patient’s lifetime diagnosis relative to expectations); and
outputting the multiple facial images, said multiple facial dimension measurements, and said change or trend determinations to a display accessible to a medical professional (Kosilek Figure 1: facial dimension measurements is outputted for the purpose of assessment of the technology, including at least two facial images, various measurements, and diagnostic information in Table 1) so that the multiple facial images and the multiple facial dimension measurements are viewable simultaneously or in rapid succession (Kosilek Figure 1 shows two facial images with overlaid dimension approximations so that both the image and the measurements are viewable simultaneously in the same images),
thereby to facilitate identification of a trend in changes between the facial images and the facial dimension measurements by the medical professional and to facilitate assessment of treatment efficacy (the intended result is not  part of the process and therefore does not need to be mapped).

As to claim 19, Kosilek teaches the method of claim 18, further comprising outputting a report for use in treatment assessment, treatment adjustment, or both (Kosilek p. 562 col 2 lines 1 – 13 and Table 1: reporting of results regarding n patients for use in assessing the impact of the detection technology itself as part of a broader treatment plan).

As to claim 20, Kosilek teaches the method of claim 18, further comprising outputting a report or alert to a medical professional administering treatment to the patient and/or to the patient regarding the determined change in facial dimension when indicative of a relapse or increase in symptoms (Kosilek p. 562 col 2 lines 1 – 13 and Table 1: by outputting the classification as having Cushing’s syndrome relative to controls, the output of the Facial Image Diagnostic Aid alerts, to some degree, that there is an increase in symptoms over a patient’s lifetime due to the increase over baseline expectations).

As to claim 21, Kosilek teaches the method of claim 18, wherein the chronic disease or disorder comprises an endocrine disorder (Kosilek p. 562 col 2 lines 14 – 23: the disease is Cushing’s syndrome) and wherein administering treatment comprises modifying a drug regimen (the element of the treatment is part of the intended result, and not a step in the process, and therefore does not need to be mapped).

As to claim 22, Kosilek teaches the method of claim 18 wherein the chronic disease or disorder comprises Cushing's Syndrome (Kosilek p. 562 col 2 lines 14 – 23: the disease is Cushing’s syndrome) and the drug comprises mifepristone (the element of the treatment is part of the intended result, and not a step in the process, and therefore does not need to be mapped).

As to claim 23, Kosilek teaches the method of claim 18, wherein the chronic disease or disorder is an endocrine disorder the one or more symptoms comprises any of weight, a fat pad thickness, a body composition, an increase in facial width, a skin discoloration or any combination thereof (Kosilek p. 562 col 2 lines 14 – 23: the disease is Cushing’s syndrome) and the drug is mifepristone (the element of the treatment is part of the intended result, and not a step in the process, and therefore does not need to be mapped).

As to claim 24, Kosilek teaches the method of claim 18, further comprising receiving symptom data pertaining to one or more further symptoms of the chronic disease or disorder from a plurality of patients (Kosilek p. 563 Col 1 lines  - 8: receiving images of patients), and:
breaking said symptom data from the plurality of patients into cohorts (Kosilek Table 1: breaking down the results of the machine learning algorithm into endogenous and iatrogenic types of Cushing’s syndrome); and then
reporting information relating to a particular cohort to the physician(s) and/or the patient(s) to improve management of treatment (Kosilek p. 562 col 2 lines 1-23 and Table 1: reporting cohort results to physician readers to improve automatic diagnostic as part of overall management of the patient).

As to claim 25, Kosilek teaches the method of claim 24, further comprising:
analyzing the facial dimension measurements from the plurality of patient patients to determine a trend in a particular cohort of patients, said cohort of patients being a subset of patients of the plurality of patients that are identified as exhibiting disease progression based on the symptom data regarding the patients (Kosilek p. 562 col 2 lines 1 – 13 and Table 1: for each cohort, including endogenous and iatrogenic Cushing’s syndrome, determining, during the patient’s lifetime of medical monitoring, that there has been a change and trend of change relative to baseline expectations when compared to a control group);
wherein the report comprises information relating to a trend in the cohort (Kosilek p. 562 col 2 lines 1 – 7: at least one of the trend’s significance is reported in a least one report using the Facial Image Diagnostic Aid output).

As to claim 26, Kosilek teaches the method of claim 24, wherein the one or more symptoms comprises two or more symptoms (Kosilek p. 562 col 2 lines 14 – 23: the disease is Cushing’s syndrome, which involves two or more symptoms include high cortisol and changes to facial width) and the report comprises displaying information based on the received symptom data in conjunction with one or more attributes of the patient and/or one or more factors associated with the patient (Kosilek p. 562 Table 1: the reported results include FIDA scores from the Facial Image Diagnostic Aid in conjunction with validation information about central vs. adrenal factors).

As to claim 27, Kosilek teaches the method of claim 26, wherein the attributes comprise any of an age, a gender (Kosilek p. 561 col 2 lines 15 - 38: gender attributes were gathered using inclusion criteria for the study and manually communicated along with automated FIDA scores), a duration of treatment, a date of diagnosis, and a treatment regimen (these elements were claimed in the alternative and do not all need to be mapped).

As to claim 28, Kosilek teaches the method of claim 24, wherein the symptoms comprise a test result, including any or all of a physiological measurement (Kosilek page 561 col 1 lines 15-32: Cushing’s Syndrome exhibits outward changes to facial features), analyte testing, chemical and compound testing (these elements are claimed in the alternative and do not need to be mapped).

As to claim 29, Kosilek teaches the method of claim 26, wherein the one or more factors comprise one or more compounds measured by blood testing (Kosilek p. 561 col 2 lines 15 - 38: abnormal test result information were gathered using inclusion criteria for the study and manually communicated in reporting).

As to claim 30, Kosilek teaches the method of claim 29, wherein the compounds comprise any of blood glucose measurements, hormone levels, proteins, RNA molecules or any combination thereof (Kosilek p. 561 col 2 lines 15 - 38: abnormal test result information were gathered using inclusion criteria for the study and manually communicated in reporting).	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 20, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 22, 23, and 24 of U.S. Patent No. 9,977,875. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a genus of the species in claimed in the patent.

This Application (15/954,262)
US Patent No. 9,977,875 B2
18. A method for assessing efficacy of a treatment of a chronic disease or disorder in which patients suffering said chronic disease or disorder exhibit an outwardly visible symptom, wherein said outwardly visible symptom comprises a facial dimension, the method comprising:

receiving multiple facial images of a patient diagnosed with the chronic disease or disorder in a symptom tracking information system from a patient input, said symptom tracking information system comprising an image capture device, a server, and a processor, said multiple facial images being obtained sequentially during a monitoring period;



measuring a facial dimension in each of said multiple facial images; comparing said facial dimension measurements;












determining a change or a trend of change of the facial dimension during said monitoring period; providing said facial dimension measurements and said determined changes or trends for outputting; and
outputting the multiple facial images, said multiple facial dimension measurements, and said change or trend determinations to a display accessible to a medical professional so that the multiple facial images and the multiple facial dimension measurements are viewable simultaneously or in rapid succession, thereby to facilitate identification of a trend in changes between the facial images and the facial dimension measurements by the medical professional and to facilitate assessment of treatment efficacy.
20. A method for managing the treatment of a chronic disease or disorder associated with an outwardly visible facial symptom in a patient, the method comprising:



measuring a plurality of physiological parameters including facial parameters, said measuring including obtaining a plurality of patient facial images over a period of time, wherein said plurality of facial images are obtained by the patient at about the same time of day at regular intervals over said period of time; obtaining said patient facial images and facial dimension measurements in a symptom tracking system using a processor, and wherein said obtaining comprises: a) obtaining, from said first facial image, at least one measurement of a facial dimension that remains constant, and at least one measurement of a facial dimension of a changeable portion of the face; and b) obtaining, from each subsequent patient facial image, at least one measurement of a facial dimension of a changeable portion of the face, wherein each facial dimension measurement comprises determining a distance between an eye and another facial feature; comparing a first patient facial dimension measurement of a first facial image of the plurality to a subsequent patient facial dimension measurement of a subsequent patient facial image using said processor; calculating, with the system, a slope using the processor by dividing a change between the facial dimension measurements from the first and subsequent facial image to determine a change or trend of change of a facial dimension based on the calculated slope;
outputting using the processor the multiple facial images to a display accessible to a medical professional so that the multiple facial images are viewable simultaneously or in rapid succession to facilitate identification of a trend in changes between facial images by the medical professional to assess treatment efficacy; and determining a change or trend of change of a facial dimension based on the calculated slope.
20. The method of claim 18, further comprising outputting a report or alert to a medical professional administering treatment to the patient and/or to the patient regarding the determined change in facial dimension when indicative of a relapse or increase in symptoms.
22. The method of claim 21, further comprising: outputting a report or alert to a medical professional administering treatment to the patient and/or to the patient regarding the determined change in facial dimensions when indicative of a relapse of said chronic disease or disorder, or of an increase in a facial dimension in one or more outwardly visible facial symptoms.
21. The method of claim 18, wherein the chronic disease or disorder comprises an endocrine disorder and wherein administering treatment comprises modifying a drug regimen.
23. The method of claim 21, wherein the chronic disease or disorder comprises an endocrine disorder and wherein managing treatment comprising modifying a drug regimen.
22. The method of claim 18 wherein the chronic disease or disorder comprises Cushing's Syndrome and the drug comprises mifepristone.
24. The method of claim 20 wherein the chronic disease or disorder comprises Cushing's Syndrome, and wherein managing treatment comprises administering mifepristone.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        August 12, 2022